PROCESS FOR PRODUCING A COMPOSITE MATERIAL
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-8, 10-11 and 13-16 are pending, wherein claims 1-8, 10-11 and 13-15 are amended, and claim 16 is newly added. Claims 1-8, 10-11 and 13-16 are being examined on the merits in the Office action.

Claim Interpretation
The percentages recited in claim 13 are interpreted as referring to being based on a total weight of the composite material.

Claim Rejections - 35 USC § 112
Claims 1-8, 10-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the composite material".  There is insufficient antecedent basis for this limitation in the claim. Claims 8, 10-11 and 13-16 are also rejected because of their dependencies on claim 1.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-8, 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Missling et al. (US 6589299 B2, hereafter Missling).
Regarding claims 1 and 3, Missling teaches a process (at least Title and Abstract) for producing a composite material, the process comprising:
mixing at least one particulate material (See, e.g., “active material” at lines 23-26, col. 4) and at least one polymeric binder (See at least line 50, col. 4 through line 39, col. 5: e.g., “polysiloxanes” at line 21, col. 5), and
mechanically processing the at least one particulate material and the at least one polymeric binder (See at least the last paragraph of column 6) in the presence of at least one process auxiliary (e.g., “PVDF”, line 44, col. 5) which reduces the mechanical and/or chemical interaction between the surfaces of the at least one particulate material and of the at least one 
wherein the mechanically processing includes at least kneading (column 6, line 66), and
wherein a weight ratio of the at least one process auxiliary (about 0% to about 50% by weight, line 51, col. 5) to the at least one polymeric binder (about 10% to about 40% by weight, line 36, col. 5) is in a range of from about 0 to 5, overlapping the ranges as claimed in claims 1 and 3, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Missling teaches that pore formers may be included in the composite material to form pores, but are optional and not required (column 6, line 20). Thus, when pore formers are not included in the composite material, the composite material is essentially free of pores.
Regarding claim 2, Missling teaches the process according to claim 1, wherein a mixture comprising the at least one particulate material, the at least one polymeric binder and the at least one process auxiliary is first provided and is then mechanically processed (See, at least, column 10, lines 44-48, and Fig. 2: all components of the composite material are combined into a mixture before fed to the extruder for mechanically processing).
Regarding claim 5, Missling teaches the process according to claim 1, wherein the at least one process auxiliary is selected from solid-state lubricants and separating agents (See PVDF in the rejection of claim 1, which is regarded by the instant invention as one of solid-state lubricants).
Regarding claim 6, Missling teaches the process according to claim 1, wherein the at least one particulate material comprises at least one electrode active material (See at least 
Regarding claim 7, Missling teaches the process according to claim 1, wherein the at least one particulate material is greater than about 50% by weight based on a total weight of the composite material (lines 17-26, col. 4). The range of greater than about 50% overlaps the range of at least 85% as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 8, Missling teaches the process according to claim 1, wherein the composite material is in a form of a homogeneous film having a thickness of 30-90 µm (column 12, lines 35-36), reading on “less than 300 µm” as instantly claimed.
Regarding claim 10, Missling teaches a composite material comprising at least one particulate material (See, e.g., “active material” at lines 23-26, col. 4), at least one polymeric binder (e.g., see at least lines 50-59, col. 4; “polysiloxanes” at line 21, col. 5) and at least one process auxiliary (e.g., “PVDF”, line 44, col. 5), wherein the weight ratio of the at least one process auxiliary (about 0% to about 50% by weight, line 51, col. 5) to the at least one polymeric binder (about 10% to about 40% by weight, line 36, col. 5) is in a range of from about 0 to 5, overlapping the range as claimed in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 

Regarding claim 11, Missling teaches the composite material according to claim 10, wherein the at least one particulate material comprises at least one electrode active material (See at least from line 66, col. 3 through line 31, col. 4) and the at least one polymeric binder comprises at least one polymer electrolyte (e.g., the combination of PVDF and an electrolyte salt, see line 40, col. 5 through line 16, col. 6).
Regarding claim 13, Missling teaches the composite material according to claim 10, comprising:
(i) greater than about 50% by weight of the at least one particulate material (lines 17-26, col. 4);
(ii) about 10% to about 40% by weight of the at least one polymetric binder (line 36, col. 5); and
(iii) about 0% to about 50% by weight of the at least one process auxiliary (line 51, col. 5).
The above ranges overlap the ranges as instantly claimed ranges, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 14, Missling teaches an electrochemical energy storage device or an electrochemical energy converter device having an electrode comprising the composite 
Regarding claim 15, Missling teaches an electrochemical energy storage device or electrochemical energy converter device comprising the composite material according to claim 10 (See at least Abstract).
Regarding claim 16, Missling teaches the process according to claim 1, which does not use solvents. See at least Abstract of Missling.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Missling, as applied to claim 1 above, and further in view of Ree et al. (US 4153661, hereafter Ree).
Regarding claim 4, Missling teaches the process according to claim 1, but is silent to the particle sizes as instantly claimed. However, selection of a particle size is within the purview of one of ordinary skill in the art. For instance, Ree discloses a composite material comprising particulate material and a process auxiliary PTFE, wherein the particulate material has a particle size of 1 to about 100 µm (line 11, col. 5) and the PTFE has a particle size of 0.05 to 0.5 µm and the resultant composite sheet material has high tensile strength (at least line 13, col. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have readily selected average particle diameters of the at least one particulate material and the at least one process auxiliary of Missling to be 1 to about 100 µm and 0.05 to 0.5 µm, respectively, for the benefit of achieving a high tensile strength composite material. The ratio of the average particle diameter of the at least one particulate material to that of the at least one process auxiliary is 1:0.5 to 100:0.05, overlapping instantly claimed prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive.
Applicant argues that Missling does not teach the composite material is essentially free of pores.
In response, as addressed above in the rejections, Missling explicitly discloses that pore formers can be optionally included in the composite material. In other words, if the said pore formers are not included in the composite material, there would be no pores produced due to pore formers. This would be appreciated to the skilled one of ordinary skill in the art. Since the said pore formers are optional and not required, Applicant’s assertion of “teach away” is not persuasive. 
On the other hand, since Missling discloses a same process for producing the composite material as claimed (See at least the rejection of claim 1), it is reasonably expected that the composite material is essentially free of pores. This is because a similar process/method is expected to produce similar results/effects. It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property (i.e., the composite material is essentially free of pores), that is necessarily possessed by things in the prior art does not cause a claim drawn to these things to consult Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Where the claimed and prior art products (i.e., a composite material essentially free of pores) are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic (in this case, free of pores) would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727